Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered June 25, 2001, convicting defendant upon his plea of guilty of the crime of robbery in the first degree.
In satisfaction of a four-count indictment, defendant pleaded guilty to the crime of robbery in the first degree and was sentenced to a prison term of eight years, followed by five years of postrelease supervision. Defendant appeals, contending that the sentence imposed was harsh and excessive and that extraordinary circumstances, consisting of his positive progress in a drug treatment program and lack of felony convictions, warrant a reduction of the sentence in the interest of justice. We disagree. Defendant was sentenced in accordance with the negotiated plea agreement and, given the violent nature of the crime, his prior criminal history and his long-standing substance abuse, we find no reason to disturb the sentence imposed (see People v Smith, 2 AD3d 1057 [2003], lv denied 2 NY3d 746 [2004]; People v Mondolfi, 309 AD2d 975 [2003]).
Mercure, J.P., Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed.